           Case 1:14-cv-09662-JSR Document 908 Filed 12/20/18 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                  )
 IN RE PETROBRAS SECURITIES                       )   No. 14-cv-9662 (JSR)
 LITIGATION                                       )
                                                  )   ECF Case
                                                  )




       NOTICE OF PLAINTIFFS’ RENEWED MOTION FOR SANCTIONS
    AGAINST THE GIELATA OBJECTORS AND TO INCREASE APPEAL BOND


          PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and the

Declaration of Jeremy A. Lieberman, Plaintiffs will respectfully move this Court, before the

Honorable Jed S. Rakoff, United States District Judge, at the United States District Court,

Southern District of New York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, N.Y. 10007, on a date and time as set by the Court, for an Order granting

sanctions against Joseph Gielata, Richard Gielata, and Emelina Gielata and to Increase Appeal

Bond. A proposed Order granting the requested relief will be submitted with Plaintiffs’ reply

papers.

Dated: December 20, 2018                  Respectfully submitted,

                                          POMERANTZ LLP

                                          /s/ Jeremy A. Lieberman
                                          Jeremy A. Lieberman
                                          Emma Gilmore
                                          Brenda Szydlo
                                          Austin P. Van
                                          Jennifer B. Sobers
                                          600 Third Avenue, 20th Floor
                                          New York, NY 10016
                                          Telephone: 212-6612-1100
                                          Facsimile: 917-463-1044

                                          Attorneys for Lead Plaintiff Universities
                                          Superannuation Scheme Limited and Named
Case 1:14-cv-09662-JSR Document 908 Filed 12/20/18 Page 2 of 3



                            Plaintiff North Carolina Department of State
                            Treasurer

                            LABATON SUCHAROW LLP
                            Thomas A. Dubbs
                            Louis Gottlieb
                            140 Broadway
                            New York, NY 10005
                            Telephone: 212-907-0700
                            Facsimile: 212-818-0477

                            Attorneys for Employees’ Retirement
                            System of the State of Hawaii
         Case 1:14-cv-09662-JSR Document 908 Filed 12/20/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, I caused a true and correct copy of the

foregoing to be served on counsel of record by electronically filing it with the Clerk of the Court

using the ECF system, which will send notification of such filing to the registered participants;

and I caused a true and correct copy of the foregoing to be served upon the following objectors

by first class mail and e-mail:

Richard Gielata and
Emelina Gielata
100 Westbury Drive
Coraopolis, PA 15108
emgielata@gmail.com

Joseph Gielata
7811 Eads Avenue #207
La Jolla, CA 92037
gielata@gmail.com



                                                            /s/ Jeremy A. Lieberman
                                                            Jeremy A. Lieberman
